Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 5 - 6, “longitudinal axis, wherein the first plate, wherein the first plate substantially” should be changed to “longitudinal axis, wherein the first plate substantially”.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Applicant argues that claims 1 - 22 are amended such that they are no longer coextensive in scope with co-pending application 16/804,890.  This is true in that the Statutory rejection is overcome, however now the claims are rejected under a non-statutory double patenting rejection.  See the rejection below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 and 22 of co-pending Application No. 16/804,890 (see Table 1 below). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the co-pending application claims lies in the fact that the co-pending application claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Application ‘243 Claims
Application ‘890 Claims
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
1
19
1
20
1
21
1
22
22


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zucherman et al. (US 2005/0125061 A1).

Regarding claim 1, Zucherman et al. discloses an inter-body fusion device for use in surgery (Abstract) comprising: 
a first plate (paragraph [0033], ref. 102, Fig. 1A) having a leading edge or end, a trailing edge or end, an upper bone contact surface, an opposed first plate inner surface, and a first plate longitudinal axis (see remarked Fig. 1A below); 
a second plate (paragraph [0033], ref. 104, Fig. 1A) having a leading edge or end, a trailing edge or end, a lower bone contact surface, an opposed second plate inner surface, and a second plate longitudinal axis (see remarked Fig. 1A below), 
wherein the first plate substantially overlies the second plate (Fig. 1A) and is positioned such that the first plate longitudinal axis and the second plate longitudinal axis form a device angle (there will be differing angles between the axes as the plates articulate relative to one another, e.g. when parallel as shown in Fig. 1A the angle is zero); and 
an insert comprising a first member (paragraph [0033], ref. 106, Fig. 1A) having a leading edge or end, a trailing edge or end (the leading and trailing end correspond with the leading and trailing end of the plates, more specifically the narrow end of ref. 106 is the leading end and wider end is the trailing end as shown in Fig. 1A), and a second member (paragraph [0033], ref. 108, Fig. 1A) having a leading edge or end, a trailing edge or end (the narrow end is considered the leading end and wider end is considered to be the trailing end as shown in Fig. 1A), the insert positioned substantially therebetween the first plate and the second plate (Fig. 1A), wherein movement of the first member longitudinally with respect to the first and second plates increases a distance between a portion of the leading edge of the first and second plates and movement of the second member longitudinally with respect to the first and second plates increases the distance between a portion of the trailing edges or ends of the first and second plates (if the members are moved longitudinally inwardly or towards a center of the axes then the distance between the plates will be at a maximum), and wherein the first and second members operate independently (paragraphs [0039-41]), enabling a user to selectively alter both the distance between the first plate and the second plate and the device angle (a user is fully capable of applying pressure to either or both ends to enable changing a distance between the two plates).

    PNG
    media_image1.png
    467
    799
    media_image1.png
    Greyscale




Regarding claim 2, Zucherman discloses the inter-body fusion device of claim 1, wherein the device angle is substantially 0 degrees such that the first plate and the second plate are substantially parallel to each other (Fig. 1A).  

Regarding claim 6, Zucherman discloses the inter-body fusion device of claim 1, wherein the first plate comprises a pair of longitudinal sidewalls extending from a portion of the first plate inner surface, and the second plate comprises a pair of longitudinal sidewalls extending from a portion of the second plate inner surface, and wherein one of the pairs of longitudinal sidewalls is positioned adjacent the other pair of longitudinal sidewalls (see remarked Fig. 1A below).

    PNG
    media_image2.png
    427
    467
    media_image2.png
    Greyscale


Claim(s) 1 - 8, 10 and 15 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeibi et al. (US 2016/0324654 A1). 

 
Regarding claim 1, Loeibi et al. discloses an inter-body fusion device for use in surgery (Abstract, 200) comprising: 
a first plate (paragraph [0074], ref. 34, Fig. 1A) having a leading edge or end, a trailing edge or end, an upper bone contact surface, an opposed first plate inner surface, and a first plate longitudinal axis (see remarked Fig. 1A below); 
a second plate (paragraph [0072], ref. 10, Fig. 1A) having a leading edge or end, a trailing edge or end, a lower bone contact surface, an opposed second plate inner surface, and a second plate longitudinal axis (see remarked Fig. 1A below), 
wherein the first plate substantially overlies the second plate (Fig. 1A) and is positioned such that the first plate longitudinal axis and the second plate longitudinal axis form a device angle (there will be differing angles between the axes as the plates articulate relative to one another, e.g. when parallel as shown in Fig. 1A the angle is zero or non-zero such as shown in Fig.4B); and 
an insert comprising a first member (paragraph [0072], ref.14a, Fig. 1B) having a leading edge or end (leading at ref. 36), a trailing edge or end (trailing end at ref. 15b), and a second member (paragraph [0072], ref. 14b, Fig. 1A) having a leading edge or end (leading end at ref. 36), a trailing edge or end (trailing end at ref. 15a), the insert positioned substantially therebetween the first plate and the second plate (Fig. 1B), wherein movement of the first member longitudinally with respect to the first and second plates increases a distance between a portion of the leading edge of the first and second plates and movement of the second member longitudinally with respect to the first and second plates increases the distance between a portion of the trailing edges or ends of the first and second plates (paragraphs [0078-79] discloses that the insert member may be articulated to enact displacement of the plates relative to each other, wherein the trailing ends are moved in both longitudinally and vertically), and wherein the first and second members operate independently (paragraphs [0078-79]), enabling a user to selectively alter both the distance between the first plate and the second plate and the device angle (Figs. 4A-B).

    PNG
    media_image3.png
    527
    1002
    media_image3.png
    Greyscale

Regarding claim 2, Loeibi discloses the inter-body fusion device of claim 1, wherein the device angle is substantially 0 degrees such that the first plate and the second plate are substantially parallel to each other (Fig. 3A).  

Regarding claim 3, Loeibi discloses the inter-body fusion device of claim 1, wherein the device angle is an acute angle between about 1 degree and about 45 degrees (paragraph [0077]).  

Regarding claim 4, Loeibi discloses the inter-body fusion device of claim 1, wherein the device angle is an acute angle between about 5 degrees and about 30 degrees (paragraph [0077]).  

Regarding claim 5, Loeibi discloses the inter-body fusion device of claim 1, wherein the device angle is an acute angle between about 10 degrees and about 20 degrees (paragraph [0077]).

Regarding claim 6, Loeibi discloses the inter-body fusion device of claim 1, wherein the first plate comprises a pair of longitudinal sidewalls extending from a portion of the first plate inner surface, and the second plate comprises a pair of longitudinal sidewalls extending from a portion of the second plate inner surface, and wherein one of the pairs of longitudinal sidewalls is positioned adjacent the other pair of longitudinal sidewalls (as shown in Fig. 4A, the plates have sidewall substantially perpendicular to the bone contacting surfaces).

Regarding claim 7, Loeibi discloses the inter-body fusion device of claim 6, wherein the longitudinal sidewall of the first plate defines a first inclined slot and a second inclined slot (Fig. 3A, ref. 38), each slot having a leading end and a trailing end, the leading end being positioned closer to the leading edge of the first plate (Fig. 3A).  

    PNG
    media_image4.png
    367
    733
    media_image4.png
    Greyscale
Regarding claim 8, Loeibi discloses the inter-body fusion device of claim 7, wherein the first slot is defined along a first slot axis which is positioned at an acute angle relative to the longitudinal axis of the first plate, and wherein the second slot is defined along a second slot axis which is positioned at an acute angle relative to the longitudinal axis of the first plate (see remarked Fig. 3A below which shows one of the slots having an axis forming an acute angle relative to the axis of the first plate).  


Regarding claim 10, Loeibi discloses the inter-body fusion device of claim 8, wherein the first slot axis and the second slot axis are substantially transverse (see remarked Fig. 3A below).  


    PNG
    media_image5.png
    343
    819
    media_image5.png
    Greyscale



Regarding claim 15, Loeibi discloses the inter-body fusion device of claim 1, wherein the first member is spaced from the second member (Figs. 4A,B).  

Regarding claim 16, Loeibi discloses the inter-body fusion device of claim 1, wherein portions of the first member are positioned and configured to act on portions of the leading edge or end of the first plate and portions of the leading edge or end of the second plate to facilitate expanding portions of the inter-body fusion device by selectively separating portions of the leading edges or ends of the first and second plates (Fig. 4B).  

Regarding claim 17, Loeibi discloses the inter-body fusion device of claim 16, wherein portions of the second member are positioned and configured to act on portions of the trailing edge or end of the first plate and portions of the trailing edge or end of the second plate to facilitate expanding portions of the inter-body fusion device by selectively separating portions of the trailing edges or ends of the first and second plates (Fig. 4B).  

Regarding claim 18, Loeibi discloses the inter-body fusion device of claim 1, wherein the trailing edge or end of the first member defines a first bore configured to engage a threaded shaft, wherein rotation of the threaded shaft in a first direction moves the first member proximally and rotation of the threaded shaft in a second direction moves the first member distally (as shown in Fig. 4B, threaded shaft ref. 18a moves the first member upon rotation wherein the teeth of the first member are considered to comprise the bore).  

Regarding claim 19, Loeibi discloses the inter-body fusion device of claim 18, wherein the second member defines a second bore that extends longitudinally through the second member (the gaps of teeth on the second member are considered to be the longitudinal bore) , the second bore configured to engage a second threaded shaft (ref. 28, Fig. 4B), wherein rotation of the second threaded shaft in a first direction moves the second member proximally and rotation of the second threaded shaft in a second direction moves the second member distally (paragraphs [0079-81]).  

Regarding claim 20, Loeibi discloses the inter-body fusion device of claim 19, wherein a distal end of the second threaded shaft defines a feature to engage an actuation device, such that rotation of the actuation device can rotate the second threaded shaft (Fig. 4B, ref. 30).  

Regarding claim 21, Loeibi discloses the inter-body fusion device of claim 20, wherein a longitudinal duct is defined therethrough the second threaded shaft configured to enable at least a portion of the actuation device to be inserted through the longitudinal duct (as shown in Fig. 4B, the second threaded shaft his hollow, thus defining a duct fully capable of receiving a portion of the actuation device).

Regarding claim 22, Loeibi discloses a method of using an inter-body fusion device during an inter-body fusion procedure (Figs. 4A-B,12A-15B, Abstract) comprising: 
accessing a desired disc space (paragraphs [0091-94]); 
choosing an inter-body fusion device size with an appropriate height, the inter-body fusion device comprising: 
a first plate having a leading edge or end, a trailing edge or end, an upper bone contact surface, an opposed first plate inner surface, and a first plate longitudinal axis (see remarked Fig.1A below); 
a second plate having a leading edge or end, a trailing edge or end, a lower bone contact surface, an opposed second plate inner surface, and a second plate longitudinal axis( see remarked Fig.1A below), 
wherein the first plate substantially overlies the second plate (Figs. 4A, 4B) and is positioned such that the first plate longitudinal axis and the second plate longitudinal axis form a device angle (when the plates are positioned substantially parallel the device is zero such as shown in Fig. 1A, however when the top plate is angled the device angle changes such as shown in Fig. 4B); and 
an insert comprising a first member (Fig. 4B, ref. 14b) having a leading edge or end (located at ref. 36 as shown in Fig. 1B), a trailing edge or end (located at ref. 15b as shown in Fig. 1B), and a second member (ref. 14a) having a leading edge or end (located at ref. 36), a trailing edge or end  (located at ref. 15a), the insert positioned substantially therebetween the first plate and the second plate (Figs. 1B, 4B), wherein movement of the first member longitudinally with respect to the first and Page 19 of 22second plates increases the distance between a portion of the leading edge or end of the first and second plates and movement of the second member longitudinally with respect to the first and second plates increases the distance between a portion of the trailing edge or end of the first and second plates (paragraphs [0079-81], Figs. 4A, 4B), and wherein the first and second members operate independently (paragraph [0079]), enabling a user to selectively alter both the distance between the first plate and the second plate and the device angle (paragraph [0079]; 
inserting the inter-body fusion device into the desired disc space (Fig. 6E); 
expanding the inter-body fusion device from a first unexpanded position to a second expanded position with longitudinal movement of the insert (Figs. 6F, 12B); and 
adjusting the angle of the of the first plate relative to the second plate (Figs. 6F, 12B, paragraph [0080]).



    PNG
    media_image3.png
    527
    1002
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucherman et al. (US 2005/0125061 A1).


Regarding claims 3 - 5, Zucherman discloses the inter-body fusion device of claim 1, wherein the device angle is an acute angle (Fig. 2A).  Zucherman discloses that the plates can pivot relative to one another, thus creating a range of angles depending upon degree of pivoting.  However, Zucherman is silent regarding the specific numerical ranges such as wherein the angle is between about 1 degree and about 45 degrees (claim 3) or between about 5 degrees and about 30 degrees (claim 4) or between about 10 degrees and about 20 degrees (claim 5). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the degree of angulatation of the plates such that the acute angle is between about 1 degree and about 45 degrees or between about 5 degrees and about 30 degrees or between about 10 degrees and about 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 9 and 11 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773